Order modified by eliminating from the notice of examination the name of L. A. Hewitt, and by inserting a provision to the effect that the calling of the persons named in the notice, who are non-residents, be within the discretion of the justice holding Special Term, Part II, as the necessity therefor is made to appear; and as so modified affirmed, with twenty dollars costs and disbursements to the respondent. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Finch, P. J., Merrell, Martin, O’Malley and Untermyer, JJ.